STEINBERG, Associate Judge,
concurring.
I concur with the decision and the opinion of the majority remanding this case to the Board of Veterans’ Appeals (BVA) and the Department of Veterans Affairs (VA) “to comply with the requirement of de novo review according to [Pub.L. No. 98-542, 98 *136Stat. 2725 (Oct. 24, 1984), and the implementing regulations] ... in 38 C.F.R. § 3.311b (1989).” Majority opn., ante, p. 135. However, I am writing separately to address several issues which are, I believe, relevant to this case when it is considered on remand by the BVA but which were not addressed in the majority opinion. These issues are: the applicability and relevance of the settlement agreement (published at 50 Fed.Reg. 45,703 (1985)) in Gott v. Walters, 756 F.2d 902 (D.C.Cir.1985), vacated 791 F.2d 172 (D.C.Cir.1985); certain matters which appellant raised here for the first time; and the relevance of 38 C.F.R. § 3.311b(a)(3) and (e)(1) (1989).
Gott Settlement Agreement
The Gott settlement agreement is relevant to this appeal for two reasons: (1) If the agreement is applicable to Mr. Sawyer’s claim, then, if his claim is allowed after further review, the terms of the agreement would make him eligible for retroactive benefits from the date he originally filed his claim; and (2) the agreement provides clear contemporaneous evidence of VA’s interpretation of Pub.L. No. 98-542 as requiring de novo review of claims made under that law.
Under the Gott settlement agreement, those who had filed claims for compensation based on exposure to nuclear-weapons-test ionizing radiation that “were denied by the VA by rating decision dated on or after June 15, 1979, and on or before November 17, 1981” were to be provided notice that they may be eligible for retroactive benefits if their claims were allowed after review under the implementing regulations (now codified at 38 C.F.R. § 3.311b (1989)) issued on September 25, 1985, pursuant to Pub.L. No. 98-542, to govern compensation claims based on exposure to nuclear-blast radiation. (Gott Settlement Agreement at paragraph 2, 50 Fed.Reg. 45,704 (1985)). For a claim to be considered under the settlement agreement, a claimant was required to file the claim within one year after the effective date of the implementing regulations, i.e., by September 25,1986. Id. at paragraph 3.
In a November 12, 1985, letter from VA’s Chief Benefits Director to VA regional offices providing guidance on the construction and implementation of the agreement, paragraph 4 states in pertinent part:
Eligibility under this special review exists, under terms of the settlement agreement, only if the claimant filed a radiation-related claim which was denied by “rating decision” dated on or after June 15, 1979, and on or before November 17, 1981. “Rating decision” shall be construed liberally to include cases in which earlier dated, radiation-related, rating denials were appealed, provided the “Notice of Disagreement” was filed between the same dates, and only if the appeal was subsequently heard and denied or still is in pending status. (Note: Claims involving “confirmed or continued” prior denial ratings are included in this review, provided the “C & C” rating occurred during the appropriate period.)
Letter, from Veterans’ Administration’s Chief Benefits Director to Regional Offices, Appended to Appellee’s Reply Memorandum (Nov. 13, 1990).
The appellant’s claim was initially denied by rating decision on October 3, 1977, prior to the beginning of the period covered by the settlement agreement. R. at 138. The appellant’s Notice of Disagreement was filed on June 23, 1978, also prior to that period. R. at 149. However, a confirmed rating decision was issued within that period on August 11, 1980. R. at 249.
Either the parenthetical in the letter quoted above applies only to the last sentence of paragraph 4, in which case the appellant would not be eligible for review under the settlement agreement because his Notice of Disagreement was not filed within the specified period, or the parenthetical applies to both sentences of the paragraph. The latter interpretation is the more reasonable one both in terms of achieving a sensible result and of the words used. The words of reference in the parenthetical — “in this review” — are not used at all in the second sentence but do have an antecedent — “special review” — in the first sentence. Moreover, it seems in-*137apposite to adopt the more restrictive construction when construing a remedial document. A more expansive construction assures that all claimants who were intended to benefit from the settlement agreement are covered.
Under this construction, review under the Gott settlement agreement would apply to a claim having a confirmed rating decision dated on or after June 15,1979, and on or before November 17,1981, regardless of when the Notice of Disagreement was filed. The Gott “special review” would apply to the appellant’s claim because he received a confirmed rating decision within the period covered by the settlement agreement. Under the more narrow interpretation, a claim denied by rating decision prior to the eligibility period but with a Notice of Disagreement filed within that period would be denied “special review” if a confirmed rating involving the claim had been issued after that period. Such a result would be contrary to YA’s statement that the term “rating decision” was to be “construed liberally” to include cases with a Notice of Disagreement filed within the eligibility period. Letter, supra at 10.
The appellant was not included in the list of claimants notified by VA of the opportunity for review under the settlement agreement, but he did notify VA on June 10, 1986, that he wanted his previous denial reconsidered as a result of the enactment of Pub.L. No. 98-542. R. at 292. As stated above, for a claim to be considered under the terms of the settlement agreement it had to be filed by September 25, 1986. The appellant filed before the agreement deadline date. Although he did not specify that he wanted his claim reviewed under the terms of the settlement agreement, the agreement did not require claimants to so specify when filing their claims.
A conclusion that the appellant meets the eligibility requirements of the settlement agreement is significant because the agreement provided for the award of retroactive benefits for allowed claims. The settlement agreement provides that “VA shall establish the effective date for award of benefits as if the allowed claim had been filed on the date of filing of the earliest claim denied within the said period [from June 15, 1979, through November 17, 1981].” Gott Settlement Agreement at paragraph 3, 50 Fed.Reg. 45,704 (1985).
The appellant first filed a claim on March 23, 1977, for benefits based on exposure to ionizing radiation. R. at 114. His claim was denied by a confirmed rating decision within the “said period”. R. at 249. Under the terms of the agreement, if the appellant’s claim were allowed after review under 38 C.F.R. § 3.311b, then the effective date for the award of benefits would be March 23, 1977. Otherwise, the award would be retroactive to no earlier than June 11, 1985.1
In any case, VA’s interpretation of the settlement agreement buttresses our conclusion that Pub.L. No. 98-542 requires de novo review of claims made under that law. It is clear from the settlement agreement that VA early on did not interpret that public law and the “new and material” provisions in 38 U.S.C. § 4004(b) and 38 C.F.R. § 19.194 (the predecessors to 38 U.S.C. § 3008 (1988)) as requiring the submission of “new and material” evidence in order to move to “reopen” the claim under Pub.L. No. 98-542.
This is evident from the form letter sent to claimants affected by the Gott settlement agreement which states that the claimant “may ... supplement [the] claim by including any additional information not *138previously given to the VA”. Letter, from Veterans’ Administration to Claimants, Appended to Appellee’s Supplemental Memorandum (Oct. 26, 1990) (discussing the reopening of previously denied claims involving exposure to ionizing radiation) (emphasis added). Also, the Chief Benefits Director’s letter states that “the claim solicitation letters [the form letters referred to above] do not intend that claimants submit any additional evidence for this review.” Letter, supra at 10 (emphasis added).
Section 4004(b) as then in effect provided, in much the same terms as sections 3008 and 4004(b) do now, that “when a claim is disallowed by the Board, it may not thereafter be reopened and allowed[;] ... however, where subsequent to disallowance of a claim, new and material evidence ... is secured, the Board may authorize the reopening of the claim and review the former decision.” 38 U.S.C. § 4004(b) (1982). Hence, VA would have no authority to reopen a claim under the Gott settlement agreement unless Pub.L. No. 98-542 were (correctly) construed as having provided an independent basis for such reopening without the submission of new and material evidence by the claimant as otherwise would have been required under section 4004(b) as then in effect.
New Evidence and Argument in Connection with Remand
In presenting oral argument to this Court, the appellant’s representative referred for the first time to the National Academy of Sciences’ report entitled Health Effects of Exposure to Low Levels of Ionizing Radiation, BEIR V, National Academy Press, Washington, DC (1990). The report may be relevant in showing that “the risk of increased cancer associated with exposure may occur at lower exposure rates than previously believed.” Br. of Appellant at 19. Such a showing would affect the interpretation of the radiation dose reconstruction estimate (a maximum exposure of 4.4 rem) attributed to the appellant as a result of his activities related to nuclear testing. John L. Sawyer, loc. no. 936226, at 3 (BVA Dec. 15, 1989). That dose estimate was relied upon by the BVA in determining that appellant’s lung cancer was not due to his exposure to radiation during service. Id. at 6.
Also at oral argument, the appellant’s representative raised for the first time an argument that, in determining whether the appellant’s lung cancer is service-connected, the 14 years of smoking in service should be considered along with the in-service radiation exposure. Under such an approach, the only evidence against service connection would be the 10 years of smoking after discharge until the lung-cancer diagnosis was made. The VA regulations provide that service connection must be denied in such a situation if “a supervening nonservice-related condition ... is more likely the cause of the disease” than the in-service activity. 38 C.F.R. § 3.311b(g) (1989).
The appellant may be able to introduce on remand both or either of these arguments and evidence in support of them, since a remand is inherently equivalent to a reconsideration, except that upon remand the panel is not expanded, as it is, under 38 U.S.C. § 4003(b) (1988), if reconsideration is ordered. See 38 C.F.R. §§ 19.185 and 19.-187 (1989).
Application of 38 C.F.R. § 3.31 lb(a) and (e)
Two regulatory provisions seem particularly pertinent to further consideration of this case on remand. First, if the appellant submits his own dose estimate under 38 C.F.R. § 3.311b(a)(3) (1989) and if it differs materially from the 4.4-rem dose estimate, then all the records, estimates, and supporting documentation are, under that section, required to be referred to the Director of the National Institutes of Health for the preparation of a separate dose estimate.
Second, 38 C.F.R. § 3.311b(e)(l) (1989) provides:
Factors to be considered in determining whether a veteran’s disease resulted from exposure to ionizing radiation in service include: (1) The probable dose, in terms of type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its *139measurement or the methodologies employed in its estimation....
(Emphasis added.) In its review on remand of the appellant’s claim under the applicable regulations, the BYA will thus be required to take into account, in utilizing the reconstructed 4.4-rem dose estimate, any limitations in the methodologies employed in arriving at that reconstructed estimate.

. If the appellant’s claim were reviewed and allowed by VA pursuant to the enactment of Pub.L. No. 98-542 but not under the settlement agreement, the effective date of the award of benefits would be determined by 38 U.S.C. § 3010(g) (1988) and 38 C.F.R. § 3.114a (1989). Section 3.114a(3) provides: “If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law, ... the benefits may be authorized for a period of 1 year prior to the date of receipt of such request.” The effective date of Pub.L. No. 98-542 was October 24, 1984, and appellant’s request for review was received on June 11, 1986. Therefore, the effective date for an award of benefits to the appellant could be no earlier than June 11, 1985, more than eight years later than the effective date were the appellant's claim to come under the settlement agreement.